Citation Nr: 0731340	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic serous otitis 
media with bilateral myringotomy with tubes, tinnitus, 
currently evaluated at 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served in the military from March 1980 to October 
1984 in the United States Air Force and from September 1986 
to December 1989 in the United States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

The veteran alleges to suffer from hearing loss and 
headaches, as indicated by his August 2004 claim, and August 
2006 formal and informal appeals.  The Board notes that these 
claims for service connection for these disabilities were 
previously denied by the RO in a September 1990 rating 
decision.  The service-connected claims to reopen are 
referred to the RO for appropriate action, namely to 
determine if new and material evidence has been received to 
reopen those claims.  Additionally, the veteran appears to 
allege a new claim for a disability manifested by loss of 
balance.  This matter is also referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected chronic serous otitis media 
is manifested by no active symptomology other than tinnitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
serous otitis media with bilateral myringotomy with tubes, 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.14 4.31, 4.87, Codes 6200 
and 6260 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter dated October 2004, he was notified of the 
information and evidence needed to substantiate and complete 
his claim.  He was specifically informed as to what evidence 
he was to provide and to what evidence VA would attempt to 
obtain on his behalf.  He was also told to submit any medical 
reports in his possession.  
 
The Court further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  The veteran was notified of the evidence 
needed to establish a disability rating and effective date 
for the claim on appeal.  Therefore, VA's duty to notify him 
has been satisfied and there is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 
 
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (the 
RO) to address any notice defect with respect to the rating 
and effective date elements when effectuating the award.  Id. 

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims in Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In 
this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  Additionally, the Court found that a 
Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfied the due process and 
notification requirements for an adjudicative decision as 
required under the Federal Circuit's Mayfield decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision. Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 

II.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Additionally, 38 C.F.R. § 414 addresses the need for avoiding 
pyramiding, or the evaluation of the same disability under 
various diagnoses.  This section reflects that disability 
from injuries to the muscles, nerves, and joints of an 
extremity may overlap to a great extent, so that special 
rules are included in the appropriate bodily system for their 
evaluation.  Dyspnea, tachycardia, nervousness, fatigability, 
etc., may result from many causes; some may be service 
connected, others not.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. 

III.  Chronic Serous Otitis Media

The veteran is seeking an increased rating for his service-
connected otitis media, which is currently rated as 10 
percent disabling under the criteria of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6200, effective from December 1989.  

Otitis media is rated under Diagnostic Code 6200, which 
provides a 10 percent rating during suppuration or with aural 
polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2007).  The 
veteran alleges to suffer from tinnitus.  His current 10 
percent rating, however, represents the maximum schedular 
evaluation for this disability under the Code.  Therefore, a 
higher schedular rating is not warranted under this section. 

However, Diagnostic Code 6200 also provides that hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, may be rated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2007).  
Thus, the issue before the Board is whether the veteran is 
entitled to a separate rating for tinnitus.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14 );  Fanning  v. Brown, 4 
Vet. App. 225 (1993) (when symptomatology of a veteran's 
disability is not duplicative, or overlapping with the 
symptomatology of additional residuals, evaluation of the 
veteran's disability under multiple codes is permitted). 
   
Diagnostic Code 6260, effective from June 13, 2003, allows 
for an evaluation of 10 percent for recurrent tinnitus.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.  In interpreting the 
provision, the Code's commentary provides the following:  
Note (1) of this code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) allows for a single evaluation to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears, or in the head.  Note (3) 
provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) is not evaluated under this diagnostic 
code, but instead as part of any underlying condition causing 
it. 

It is clear from the medical evidence that the veteran 
suffers from tinnitus, as indicated by the November 2004 VA 
examination, April 2006 VA examination and audiological 
examination, which were all based on review of the veteran's 
entire claims file.  In the November 2004 examination, the 
examiner noted evidence of chronic otitis media that was 
currently inactive, and there was no effusion, suppuration, 
or oral polyps.  The 2004 examiner rendered a diagnosis of 
bilateral chronic otitis media.  The April 2006 examiner 
rendered a diagnosis of inactive chronic otitis media.  He 
noted that there was no visible discharge, granulation tissue 
or cholesteatoma; and, that the auricles and ear canals were 
healthy and normal.  The audio examination revealed that 
bilateral tinnitus was present and persistent.
  
Here, the veteran is not entitled to a separate rating for 
tinnitus.  The evidence of record reflects that the tinnitus 
is the underlying condition for his service-connected chronic 
otitis media that supports the 10 percent evaluation under 
Diagnostic Code 6200.  Specifically, in the initial 1990 
rating decision, the RO stated that "[t]he symptom of 
tinnitus is considered to be the symptom of his condition and 
not a separate compensable disability."  Therefore, a 
separate evaluation for tinnitus is not permissible, as such 
would violate the provisions against pyramiding because a 
separate rating would be duplicative and/or overlapping.  See 
38 C.F.R. § 4.14.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the assigned rating.  In sum, there is 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.    Therefore, the Board 
has concluded that referral of this case of extra-schedular 
consideration is not in order. 

Overall, the evidence does not support an increased rating in 
excess of 10 percent for the service-connected otitis media, 
or separate evaluation for tinnitus, and this claim must be 
denied.  38 C.F.R. § 4.7


ORDER

An increased rating in excess of 10 percent for chronic 
serous otitis media with bilateral myringotomy with tubes, 
tinnitus, is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


